Case 1:18-cv-01689-CFC-SRF Document 436 Filed 07/30/21 Page 1 of 1 PageID #: 3348




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   BOEHRINGER INGELHEIM                           )
   PHARMACEUTICALS INC., BOEHRINGER               )
   INGELHEIM INTERNATIONAL GMBH, and              )
   BOEHRINGER INGELHEIM                           )
   CORPORATION,                                   )
                    Plaintiffs,                   )
                                                  )
                          v.                      )
                                                    C.A. No. 18-1689-CFC-SRF
                                                  )
                                                    (Consolidated)
     MANKIND PHARMA LTD., et al.,                 )
                                                  )
                          Defendants.             )


                         NOTICE OF WITHDRAWAL OF COUNSEL

         PLEASE TAKE NOTICE that the appearance of Stephanie S. Riley, Esquire, is hereby

  withdrawn as counsel of record for Defendants Aurobindo Pharma USA Inc. and Aurobindo

  Pharma Ltd., who continue to be represented by Arthur G. Connolly and Brandon R. Harper of

  the law firm Connolly Gallagher LLP, and also by attorneys from the law firm of Withers

  Bergman LLP.

                                                Respectfully submitted,

                                                CONNOLLY GALLAGHER LLP
  Of Counsel:
                                                /s/ Arthur G. Connolly, III
  Steven J. Moore                               Arthur G. Connolly, III (#2667)
  James Nealon                                  Brandon R. Harper (#6418)
  WITHERS BERGMAN LLP                           1201 North Market Street, 20th Floor
  1700 East Putnam Road                         Wilmington, DE 19801
  Old Greenwich, CT 06870-1366                  (302) 757-7300
  (203) 302-4069                                aconnolly@connollygallagher.com
  Steven.moore@withersworldwide.com             bharper@connollygallagher.com
  James.nealon@withersworldwide.com
                                                Attorneys for Defendants Aurobindo Pharma
                                                USA Inc. and Aurobindo Pharma Ltd.
  Dated: July 30, 2021
